Citation Nr: 1433793	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA death benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from February 1947 to June 1954.  He died in February 2011 and the appellant contends that she is the surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 administrative decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The decision determined that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to death benefits.  The letter reportedly denied the appellant's claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.  

The appellant was afforded a March 2014 hearing before the undersigned.  A hearing transcript is included in the Virtual VA electronic folder (efolder).

Notably, the Virtual VA efolder includes pertinent documents that are not of record in the physical claims folder, including the October 2011 RO decision and November 2011 notice of disagreement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. The Veteran and the appellant were married in November 1980.

2. The Veteran died in February 2011.  Prior to his death, neither the Veteran nor the appellant obtained dissolution of marriage.

3. The weight of the probative evidence of record shows that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, and that the separation resulted from misconduct on the part of the Veteran without the fault of the appellant.


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes VA's obligations to notify and assist the claimant under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126).  Given the favorable disposition of the issue of entitlement to recognition as surviving spouse for the purpose of establishing eligibility for VA death benefits purposes, discussion of VCAA compliance is not needed.

The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity compensation benefits.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002).  A spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2013).  Marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2013).

To be recognized as the Veteran's "surviving spouse" for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and has not remarried.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(1) (2013).  The requirement of continuous cohabitation will be considered as having been met when the evidence shows that any separation was due to misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2013).  The statement of the surviving spouse as to the reason for separation will be accepted in the absence of contradictory information.  Id.

A November 1980 marriage certificate issued by the state of the Nevada confirms that the appellant and the Veteran were married.  

In August 2006, a Nevada district court issued a decree of separate maintenance.  The Veteran agreed to cooperate with the appellant's reasonable requests to establish her eligibility as a survivor for VA disability benefits.

On March 2011 VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse, the appellant checked the 'No' box as to whether she continuously lived with the Veteran from the date of marriage to date of death.  She referred to the August 2006 decree of separate maintenance as the reason for the separation. 

In a July 2011 statement, the appellant's sister reported that the Veteran exhibited poor behavior during the marriage and his poor behavior led to the separation.  The appellant provided a similar report at the March 2014 hearing.  She stated that she kept in continuous contact with the Veteran.  They attempted to reconcile, but were impeded from doing so by the appellant's step daughter.  

In the absence of contradictory information, and resolving all reasonable doubt in the appellant's favor, the Board finds that the appellant and the Veteran were legally married at the time of his death and that their separation was due to the misconduct of, or procured by, the Veteran without the fault of the appellant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Therefore, the appellant is entitled to recognition as the surviving spouse of the Veteran.


ORDER

Recognition as the Veteran's surviving spouse for VA death benefits purposes is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


